MacLean, J.
Prom the plaintiff’s own testimony that it was only a matter of a second or two that he was on the track' *664before he was hit; that he had to be pretty quick, was not quick enough and the motorman was a little quicker, ^coupled with the testimony of his coachman that they went in on the track ahead of one of the elevated pillars and turned out before they came to the other, it would seem that the plaintiff took chances and required the exercise of greater care by the motorman, than he was seemingly willing to exercise himself, and that, too, at a point where the defendant may be said'to have had-a preferential, although not an exclusive, right.
The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Gildebsleeve and Amebd, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.